--------------------------------------------------------------------------------


Exhibit 10.1




CHINA BIOLOGIC PRODUCTS, INC.

 

2008 EQUITY INCENTIVE PLAN




1.

Purposes.  This Plan permits the Administrator to grant Options, Restricted
Stock, Restricted Stock Units, Stock Appreciation Rights, and Other Share-Based
Awards in order to retain, attract and motivate Employees, Directors and
Consultants and to provide such persons with equity ownership opportunities and
performance-based incentives that are intended to align their interests with
those of our stockholders.  

2.

Stock Subject to the Plan.  Subject to adjustment as provided in Section 12, a
maximum of five million (5,000,000) Shares will be available for issuance under
the Plan.  The Shares may be authorized and unissued Shares or Shares now held
or subsequently acquired by the Company.

If an Award granted under the Plan lapses, is forfeited, terminated or canceled,
or expires without being exercised or without the issuance of Shares, the
unissued and unpurchased Shares subject to the Award will become available for
future grant or sale under the Plan (unless the Plan has terminated).

Shares that have actually been issued under the Plan under any Award will not be
returned to the Plan and will not become available for grant or sale under the
Plan.  With respect to SARs, only Shares actually issued pursuant to a SAR will
cease to be available under the Plan; all remaining Shares subject to the SARs
will remain available for future grant or sale under the Plan (unless the Plan
has terminated).  Except with respect to issued Shares, Shares withheld by the
Company to pay the exercise price of an Award or to satisfy tax withholding
obligations with respect to an Award will become available for future grant or
sale under the Plan.  To the extent an Award under the Plan is paid out in cash
rather than Shares, such cash payment will not reduce the number of Shares
available for issuance under the Plan.

The Company, during the term of this Plan, will at all time reserve and keep
available such number of Shares as will be sufficient to satisfy the
requirements of the Plan.

3.

Administration of the Plan.

a.

Administration.  The Board will act as Plan Administrator or will appoint a
Committee consistent with Applicable Laws to act as Administrator.  If and so
long as the Shares are registered under Section 12(b) or 12(g) of the Exchange
Act, the Board will consider in selecting the membership of any Committee acting
as Administrator the requirements regarding (1) “nonemployee directors” within
the meaning of Rule 16b-3 under the Exchange Act; (2) “independent directors” as
described in the listing requirements for any stock exchange on which Shares are
listed; and (3) Section 14.b.1 of the Plan if the Company pays salaries for
which it claims on its U.S. tax returns deductions that are subject to the Code
section 162(m) limitation.  The Board will determine any Committee member’s term
and may remove a Committee member at any time.  

1

--------------------------------------------------------------------------------



b.

Powers of the Administrator.  The Administrator will, to the maximum extent
permitted by Applicable Laws and the Plan, have full and sole discretionary
authority:

i.

to determine Fair Market Value;

ii.

to select the Service Providers to whom Awards may be granted;

iii.

to determine the number of Shares to be covered by each Award;

iv.

to approve forms of agreement for use under the Plan;

v.

to determine the terms and conditions of each Award, including without
limitation, the exercise price, amount, the exercise period, vesting conditions,
any vesting acceleration, any waiver of forfeiture restrictions, and any other
restriction, condition, or limitation regarding any Award or its related Shares;

vi.

to construe and interpret the terms of the Plan and Awards and resolve any
disputes regarding Plan and Award provisions;

vii.

to prescribe, amend and rescind rules and regulations relating to the Plan;

viii.

to modify or amend each Award;

ix.

to allow Participants to satisfy withholding tax obligations as permitted by
 Section 13;

x.

to authorize any person to execute instruments to effectuate an Award;

xi.

to delay issuance of Shares or suspend a Participant’s right to exercise an
Award to comply with Applicable Laws; and  

xii.

to determine any issues necessary or advisable for administering the Plan.  

c.

Effect of Administrator’s Decision.  Any act or decision of the Administrator
will be binding and conclusive on the Company, all Participants, anyone holding
an Award, and any person claiming under or through any Participant.  

4.

Eligibility.  ISOs may be granted only to Employees who are subject to U.S. tax.
 NSOs, Restricted Stock,  RSUs, SARs, and Other Share-Based Awards may be
granted to Service Providers; provided that NSOs and SARs may not be granted to
Service Providers of a any Parent if the Service Provider is subject to U.S.
tax.  Service Providers include prospective employees or consultants to whom
Awards are granted in connection with written offers of employment or engagement
of services, respectively, with the Company; provided that no Award granted to a
prospective employee or consultant may be exercised or purchased prior to the
commencement of employment or services with the Company.

2

--------------------------------------------------------------------------------



5.

Stock Options.

a.

Grant of Options.  The Administrator may grant Options in such amounts as it
will determine from time to time.  The Administrator may grant NSOs, ISOs, or
any combination of the two.  ISOs will be granted in accordance with Section
14.a of the Plan.  NSOs and SARs granted to U.S. taxpayers will be granted in
accordance with Section 14.c of the Plan.

b.

Option Award Agreement.  Each Option will be evidenced by an Award Agreement
that will specify the type of Option granted, the exercise price, the number of
Shares to which the Option pertains, vesting conditions, the exercise period,
restrictions on transferability, and any other terms and conditions specified by
the Administrator (which need not be identical among Participants).  If the
Award Agreement does not specify that the Option is to be treated as an ISO, the
Option will be a NSO.  

c.

Exercise Price.  The exercise price per share with respect to each Option will
be determined by the Administrator provided that the exercise price per share
cannot be less than the Fair Market Value of a Share on the Grant Date.  

d.

Exercisability.  An Option may be exercised at such time as the Option vests.
 No Option will be exercisable after the expiration of ten (10) years from the
Grant Date, provided that if an exercise would violate applicable securities
laws, the Option will be exercisable no more than thirty (30) days after the
exercise of the Option first would no longer violate applicable securities laws.
 Subject to the terms of the Plan, Options may be exercised at such times, and
in such amount and subject to such restrictions as will be determined by the
Administrator, in its discretion.  

e.

Vesting Conditions.  The Administrator may impose any conditions on the vesting
of an Option including, but not limited to the achievement of Company-wide,
business unit, and individual goals (including, but not limited to continued
employment or service).

f.

Modification of Option Awards.  The Administrator may accelerate the
exercisability of any Option or a portion of any Option.  The Administrator may
extend the period for exercise generally provided the exercise period is not
extended beyond the earlier of the original term of the Option or ten (10) years
from the original Grant Date.

g.

Exercise of Option.  An Option is exercised when the Company receives:
(1) notice of exercise (in such form as the Administrator will specify from time
to time) from the person entitled to exercise the Option, and (2) full payment
for the Shares with respect to which the Option is exercised (together with all
applicable withholding taxes).  An Option may not be exercised for a fraction of
a Share.  Full payment may consist of any consideration and method of payment
authorized by the Administrator and permitted by the Award Agreement and the
Plan (together with all applicable withholding taxes).  Such consideration may
consist entirely of:

3

--------------------------------------------------------------------------------



i.

cash;

ii.

check;

iii.

to the extent not prohibited by Section 402 of the Sarbanes-Oxley Act of 2002, a
promissory note;

iv.

other Shares, provided the Shares have a Fair Market Value on the date of
 exercise of the Option equal to the aggregate exercise price for the Shares
being purchased;

v.

to the extent not prohibited by Section 402 of the Sarbanes-Oxley Act of 2002,
in accordance with any broker-assisted cashless exercise procedures approved by
the Company and as in effect from time to time;

vi.

by requesting the Company to withhold such number of Shares then issuable upon
exercise of the Option that have an aggregate Fair Market Value equal to the
exercise price for the Option being exercised;  

vii.

any combination of the foregoing; or

viii.

such other consideration and method of payment for the issuance of Shares to the
extent permitted by Applicable Laws.

h.

Shares Issued Upon Exercise.  The Company will issue (or cause to be issued)
Shares promptly after the Option is exercised.  Shares issued upon exercise of
an Option will be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse.  Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder will exist with respect to the
Shares, notwithstanding the exercise of the Option.  No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 12.

i.

Forfeiture of Options.  All unexercised Options will be forfeited to the Company
in accordance with the terms and conditions set forth in the Award Agreement and
again will become available for grant under the Plan.

4

--------------------------------------------------------------------------------



6.

Stock Appreciation Rights.

a.

Grant of SARs.  The Administrator may grant SARs in such amounts as it will
determine from time to time.

b.

SAR Award Agreement.  Each SAR will be evidenced by an Award Agreement that will
specify the exercise price, the number of Shares underlying the SAR grant,
vesting conditions, the exercise period, restrictions on transferability, and
such other terms and conditions specified by the Administrator (which need not
be identical among Participants).  

c.

Exercise Price.  The exercise price per share with respect to each SAR will be
determined by the Administrator provided that the exercise price per share
cannot be less than the Fair Market Value of a Share on the Grant Date.  

d.

Exercisability.  A SAR may be exercised at such time as the SAR vests.  No SAR
will be exercisable after the expiration of ten (10) years from the Grant Date,
provided that if an exercise would violate applicable securities laws, the SAR
will be exercisable no more than thirty (30) days after the exercise of the SAR
first would no longer violate applicable securities laws.  Subject to the terms
of the Plan, SARs may be exercised at such times, and in such amount and subject
to such restrictions as will be determined by the Administrator, in its
discretion.  

e.

Vesting Conditions.  The Administrator may impose any conditions on the vesting
of a SAR including, but not limited to the achievement of Company-wide, business
unit, and individual goals (including, but not limited to continued employment
or service).

f.

Modification of SAR Awards.  The Administrator may accelerate the exercisability
of any SAR or a portion of any SAR.  The Administrator may extend the period for
exercise generally provided the exercise period is not extended beyond the
earlier of the original term of the SAR or 10 years from the original Grant
Date.  

g.

Exercise of SAR.  Upon exercise of a vested SAR, a Participant will be entitled
to receive payment from the Company in an amount no greater than (1) the
difference between the Fair Market Value of a Share on the date of exercise over
the exercise price; times (2) the number of Shares with respect to which the SAR
is exercised.  Payment may consist of cash, Shares of equivalent value, or a
combination thereof.  

i.

If paid in Shares, the Company will issue (or cause to be issued) Shares
promptly after the SAR is exercised.  Until the Shares are issued (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares,
notwithstanding the exercise of the SAR.  No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 12.

5

--------------------------------------------------------------------------------



ii.

If paid in cash, the Company will pay the participant promptly after the SAR is
exercised but in no event later than the 15th day of the third month following
the end of the year in which the SAR is exercised.  

h.

Forfeiture of SARs.  All unexercised SARs will be forfeited to the Company in
accordance with the terms and conditions set forth in the Award Agreement and
again will become available for grant under the Plan.

7.

Restricted Stock and Restricted Stock Units.

a.

Grant.  The Administrator may grant Restricted Stock or RSUs in such amounts and
form as it will determine from time to time.

b.

Award Agreement.  Each Award of Restricted Stock or RSUs will be evidenced by an
Award Agreement that will specify the number and form, vesting conditions, the
Period of Restriction, purchase price (if any), method of payment, restrictions
on transferability, repurchase rights, and such other terms and conditions
specified by the Administrator (which need not be identical among Participants).
 

c.

Vesting Conditions.  The Administrator may impose vesting conditions on awards
of Restricted Stock or RSUs including, but not limited to the achievement of
Company-wide, business unit, and individual goals (including, but not limited to
continued employment or service).  Unless the Administrator determines
otherwise, Restricted Stock will be held in escrow by the Company until the
restrictions on such Shares have lapsed.

d.

Modification of Restricted Stock  or RSUs.  The Administrator may accelerate or
waive the time at which vesting conditions and other restrictions lapse and
provide for a complete or partial exception to an employment or service
restriction.  

e.

Rights During the Restriction Period.  During the Period of Restriction, Service
Providers who have been granted Restricted Stock may exercise full voting rights
and will be entitled to receive all dividends and other distributions paid with
respect to those Shares, unless the Administrator determines otherwise.  Any
such dividends or distributions paid in Shares will be subject to the same
restrictions on transferability and forfeitability as the Restricted Stock with
respect to which they were paid.  Restricted Stock and RSUs may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
end of the applicable Period of Restriction.

f.

Removal of Restrictions.  All restrictions imposed on Restricted Stock and RSUs
will lapse and the Period of Restriction will end upon the satisfaction of the
vesting conditions imposed by the Administrator at which time:  

i.

vested Restricted Stock, if held in escrow, will be released from escrow as soon
as practicable after the last day of the Period of Restriction or at such other
time as the Administrator may determine, but in no event later than the 15th day
of the third month following the end of the year in which vesting occurred, or

ii.

vested RSUs will be paid in Shares at the time provided for in the Award
Agreement, but in no event later than the 15th day of the third month following
the end of the year in which vesting occurred.

6

--------------------------------------------------------------------------------



g.

Forfeiture.  All unvested Restricted Stock and RSUs for which restrictions have
not lapsed will be forfeited to the Company on the date set forth in the Award
Agreement.   Forfeited Restricted Stock will revert to the Company and will not
be available for grant under the Plan.  Forfeited RSUs will become available for
grant under the Plan.  

8.

Other Share-Based Awards.  The Administrator may grant Other Share-Based Awards
that are payable in, valued in whole or in part by reference to, or otherwise
based on or related to Shares as may be deemed by the Administrator to be
consistent with the purposes of the Plan.  Other Share-Based Awards may include,
without limitation, (a) Shares awarded purely as a bonus and not subject to any
restrictions or conditions, (b) grants in lieu of cash compensation, (c) other
rights convertible or exchangeable into Shares, and (d) awards valued by
reference to the value of Shares or the value of securities of or the
performance of specified Subsidiaries.  The Administrator will have the
authority to determine the time or times at which Other Share-Based Awards will
be granted, the number of Shares or stock units and the like to be granted or
covered pursuant to an Award, and all other terms and conditions of an Award,
including, but not limited to, the vesting period (if any), purchase price (if
any), and whether such Awards will be payable or paid in cash, Shares or
otherwise.  Each Other Share-Based Award will be evidenced by an Award
Agreement.

9.

Cash Settlement.  The Administrator, in its sole discretion, may choose to
settle any Award, in whole or in part, granted under the Plan in cash in lieu of
Shares.  The value of such Award on the date of distribution will be determined
in the same manner as the Fair Market Value of Shares on the Grant Date of an
Option.

10.

Leaves of Absence/Transfer Between Locations.  Unless the Administrator provides
otherwise or as required by Applicable Laws, an Employee will not cease to be an
Employee in the case of (a) any leave of absence approved by the Employer or (b)
transfers between locations of the Employer or between the Company, its Parent,
or any Subsidiary, but vesting of Awards will be suspended during any unpaid
leave of absence.

11.

Transferability of Awards.  An Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and Options and SARs may be exercised,
during the lifetime of the Participant, only by the Participant or the
Participant’s legal representative.

7

--------------------------------------------------------------------------------



12.

Adjustments; Dissolution or Liquidation; Merger or Change in Control.  

a.

Adjustments.  In the event of a reorganization, recapitalization, stock split,
stock dividend, extraordinary cash dividend, combination of shares, merger,
consolidation, rights offering, spin off, split off, split up or other event
identified by the Committee, the Committee will equitably adjust (i) the number
and kind of shares authorized for issuance under the Plan, (ii) the number and
kind of shares subject to outstanding Awards, and (iii) the exercise price of
Options and SARs.  

b.

Dissolution or Liquidation.  In the event of the dissolution or liquidation of
the Company, the Administrator will notify each Participant as soon as
practicable prior to the effective date of such transaction.  To the extent it
has not been previously exercised, an Award will terminate immediately prior to
the dissolution or liquidation.

c.

Change in Control.  In the event of a merger or Change in Control, the surviving
or successor entity may either assume the Company’s rights and obligations with
respect to outstanding Awards or substitute outstanding Awards for substantially
equivalent property (including, but not limited to comparable equity interests
in the surviving or successor entity) that are subject to vesting requirements
and repurchase restrictions no less favorable to the Participant than those in
effect prior to the merger or Change in Control.

In the event that the successor corporation does not assume or substitute
Outstanding Awards, the Participant will fully vest in all Awards, all
performance goals and vesting criteria will be deemed  to have been achieved at
target levels, and all restrictions will lapse.  Any Option or SAR that is not
assumed or substituted in the event of a Change in Control, will be exercisable
for a period of time determined by the Administrator in its sole discretion.
 The Administrator will provide reasonable notice of such exercise period to the
Participant, and the Option or SAR will terminate upon the expiration of such
exercise period.

For the purposes of this Section 12.c, an Award will be considered assumed if,
following the Change in Control, the Award confers a right for each Share or
Share equivalent subject to the Award to purchase or receive the consideration
(or for an Award payable in cash, the fair market value of the consideration)
received for each Share on the date of the transaction.   If holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares will be used.  If the
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation pay the Award in the form of common stock of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Shares in the Change in Control.

Notwithstanding anything in this Section 12.c to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor, without
the Participant’s consent, modifies any performance goals except a modification
made solely to reflect the successor entity's post-Change in Control corporate
structure (or similar entity level structure if the successor entity is not a
corporation).

8

--------------------------------------------------------------------------------



13.

Tax Withholding.

a.

Withholding Requirements.  Prior to the delivery of any Shares or cash pursuant
to an Award (or exercise thereof), the Company will have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy federal, state, local, foreign or other taxes
required by Applicable Laws to be withheld with respect to such Award (or
exercise thereof).

b.

Withholding Arrangements.  The Administrator may permit a Participant to satisfy
tax withholding obligations, in whole or in part and without limitation by
(i) paying cash, (ii) electing to have the Company withhold otherwise
deliverable Shares having a Fair Market Value (as of the date that the taxes
should be withheld) equal to the withholding amount, or (iii) delivering to the
Company already-owned Shares having a Fair Market Value (as of the date that the
taxes should be withheld) equal to the withholding amount.  

14.

Provisions Applicable In the Event the Company or the Service Provider is
Subject to U.S. Taxation.

a.

Grant of Incentive Stock Options.  If the Administrator grants Options to
Employees that may be subject to U.S. taxation, the Administrator may grant such
Employee an ISO.  Section 5 of this Plan and the following terms apply to all
grants that are intended to qualify as ISO Awards:

i.

Maximum Amount.  Subject to adjustment as provided in Section 12, to the extent
consistent with Code section 422, not more than an aggregate of five million
(5,000,000) Shares may be issued pursuant to the exercise of ISOs granted under
the Plan.

ii.

Eligibility.  Only Employees of the Company, a Parent or a Subsidiary will be
eligible for the grant of ISOs.  

iii.

Continuous Employment.  The Optionee must remain in the continuous employ of the
Company, any Parent, or any Subsidiary from the ISO Grant Date to the date that
is three months prior to exercise.  Service will be treated as continuous during
a leave of absence approved by the Employer that does not exceed three (3)
months.  A leave of absence approved by the Employer  may exceed three (3)
months if reemployment upon expiration of such leave is guaranteed by statute or
contract.  An Option exercised more than three months after termination of
employment will be treated as a NSO.  

9

--------------------------------------------------------------------------------



iv.

Award Agreement.  

(1)

The Administrator will designate Options granted as ISOs in the Award Agreement.
 

(2)

The Award Agreement will specify the term of the ISO.  The term will not exceed
ten (10) years from the Grant Date or five (5) years from the Grant Date for Ten
Percent Owners.  

(3)

The Award Agreement will specify an exercise price of not less than the Fair
Market Value per Share on the Grant Date or one hundred ten percent (110%) of
the Fair Market Value per Share on the Grant Date for Ten Percent Owners.

(4)

The Award Agreement will specify that an ISO is not transferable except by will,
beneficiary designation or the laws of descent and distribution.

v.

Limitation on ISOs.  To the extent that the aggregate Fair Market Value of the
Shares with respect to which ISOs are exercisable for the first time by the
Optionee during any calendar year (under all plans of the Company and any Parent
or any Subsidiary) exceeds one hundred thousand dollars ($100,000), Options will
not qualify as ISOs and will be treated as NSOs.  For purposes of this section,
ISOs will be taken into account in the order in which they were granted.  The
Fair Market Value of the Shares will be determined as of the Grant Date.

vi.

Notice Required Upon Disqualifying Dispositions.  The Optionee must notify the
Company in writing within thirty (30) days after any disposition of Shares
acquired pursuant to the exercise of an ISO within two years from the Grant Date
or one year from the exercise date.  The Optionee must also provide the Company
with all information that the Company reasonably requests in connection with
determining the amount and character of Optionee’s income, the Company’s
deduction, and the Company’s obligation to withhold taxes or other amounts
incurred by reason of a disqualifying disposition.  

b.

Performance-Based Compensation.  The Administrator may impose the following
conditions on any Award under this Plan to any Service Provider that may be
subject to U.S. taxation on the Award:

i.

Outside Directors.  Awards that the Administrator intends to qualify as
“performance-based compensation” must be (1) granted by a committee of the Board
comprised solely of two or more “outside directors” within the meaning of Code
section 162(m) and (2) administered in a manner that will enable such Awards to
qualify as “performance-based compensation” within the meaning of Code section
162(m).

ii.

Maximum Amount.  In any calendar year, no eligible Employee may receive (1) with
respect to Awards denominated in Shares, Awards covering more than five hundred
thousand (500,000) Shares (adjusted in accordance with Section 12), or (2) with
respect to Awards denominated in cash, Awards with a Fair Market Value exceeding
that of five hundred thousand (500,000) Shares determined as of the Grant Date.

10

--------------------------------------------------------------------------------



iii.

Performance Criteria.  The performance goal applicable to any Award (other than
an Option or SAR) that is intended to qualify as performance-based compensation
must be established in writing prior to the beginning of the Performance Period
or at a later time as permitted by Code section 162(m) and may be based on any
one or more of the following performance measures that apply to the individual,
a business unit, or the Company as a whole:

(1)

increased revenue;

(2)

net income measures (including but not limited to income after capital costs and
income before or after taxes);

(3)

stock price measures (including but not limited to growth measures and total
stockholder return);

(4)

market share;

(5)

earnings per Share (actual or targeted growth);

(6)

earnings before interest, taxes, depreciation, and amortization (“EBITDA”);

(7)

cash flow measures (including but not limited to net cash flow and net cash flow
before financing activities);

(8)

return measures (including but not limited to return on equity, return on
average assets, return on capital, risk-adjusted return on capital, return on
investors’ capital and return on average equity);

(9)

operating measures (including operating income, funds from operations, cash from
operations, after-tax operating income, sales volumes, production volumes, and
production efficiency);

(10)

expense measures (including but not limited to overhead cost and general and
administrative expense);

(11)

margins;

(12)

stockholder value;

(13)

total stockholder return;

11

--------------------------------------------------------------------------------



(14)

proceeds from dispositions;

(15)

production volumes;

(16)

total market value; and

(17)

corporate values measures (including but not limited to ethics compliance,
environmental, and safety).

iv.

The terms of the performance goal applicable to any Award that is intended to
qualify as performance-based compensation must preclude discretion to increase
the amount of compensation that would otherwise be due upon attainment of the
goal.  

v.

Following the completion of the Performance Period, the outside directors
described in Section 14.b.1 above must certify in writing whether the applicable
performance goals have been achieved for such Performance Period.  In
determining the amount earned, the Administrator will have the right to reduce
(but not increase) the amount payable at a given level of performance to take
into account additional factors that the Administrator may deem relevant to the
assessment of individual or corporate performance for the Performance Period.  

c.

Stock Options and SARs Exempt from Code section 409A.  Section 5 of this Plan
and the following terms apply to all grants of NSOs and SARs to Service
Providers that are subject to U.S. taxation.  

i.

Eligibility.  Only Service Providers of the Company or a Related Entity will be
eligible for the grant of NSOs or SARs intended to be exempt from Code section
409A.  

ii.

Administration.  

(1)

The Administrator may not modify or amend the Options or SARs to the extent that
the modification or amendment adds a feature allowing for additional deferral
within the meaning of Code section 409A, and

(2)

any adjustment pursuant to Section 12 will be done in a manner consistent with
Code section 409A and Treasury Regulations section 1.409A-1 et seq.

(3)

The Company intends that no payments under this Plan will be subject to the tax
imposed by Code section 409A.  The Administrator will interpret and administer
the Plan in a manner that avoids the imposition of any increase in tax under
Code section 409A(a)(1)(B), and any ambiguities herein will be interpreted to
satisfy the requirements of Code section 409A or any exemption thereto.

12

--------------------------------------------------------------------------------



15.

No Effect on Employment or Service.  Neither the Plan nor any Award will confer
upon any Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, any Parent or any
Subsidiary, nor will either interfere in any way with the Participant’s right or
the Company’s or its Parent’s or Subsidiary’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.

16.

Effective Date.  The Plan’s effective date is the date on which it is adopted by
the Board, so long as it is approved by the Company’s stockholders at any time
within 12 months of such adoption.  Upon approval of the Plan by the
stockholders of the Company, all Awards issued pursuant to the Plan on or after
the Effective Date will be fully effective as if the stockholders of the Company
had approved the Plan on the Effective Date.  If the stockholders fail to
approve the Plan within one year before or after the Effective Date, any Awards
granted hereunder will be null and void and of no effect.  

17.

Term of Plan.  The Plan will terminate 10 years following the earlier of (i) the
date it was adopted by the Board or (ii) the date it became effective upon
approval by stockholders of the Company, unless sooner terminated by the Board
pursuant to Section 18.

18.

Amendment and Termination of the Plan.

a.

Amendment and Termination.  The Board may at any time amend, alter, suspend or
terminate the Plan.

b.

Stockholder Approval.  The Company will obtain stockholder approval of any Plan
amendment to the extent necessary and desirable to comply with Applicable Laws.

c.

Effect of Amendment or Termination.  No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
 Termination of the Plan will not affect the Administrator's ability to exercise
its powers with respect to Awards granted under the Plan prior to the Plan
termination date.

19.

Conditions Upon Issuance of Shares.

a.

Legal Compliance.  The Administrator may delay or suspend the issuance and
delivery of Shares, suspend the exercise of Options or SARs, or suspend the Plan
as necessary to comply with Applicable Laws.  Shares will not be issued pursuant
to the exercise of an Award unless the exercise of such Award and the issuance
and delivery of such Shares will comply with Applicable Laws and will be further
subject to the approval of counsel for the Company with respect to such
compliance.

13

--------------------------------------------------------------------------------



b.

Investment Representations.  The Company may require any person exercising or
purchasing an Award to represent and warrant that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares.

20.

Inability to Obtain Authority.  If the Company is unable to obtain required
authority from any regulatory body in order to lawfully issue or sell Shares
pursuant to this Plan, all rights with respect to such Shares will be void and
the Company will have no liability with respect to the failure to issue or sell
such Shares.

21.

Repricing Prohibited; Exchange and Buyout of Awards.  The repricing of Options
or SARs is prohibited without prior stockholder approval.  The Administrator may
authorize the Company, with prior stockholder approval and the consent of the
respective Participants, to issue new Option or SAR Awards in exchange for the
surrender and cancellation of any or all outstanding Awards.  The Administrator
may repurchase Options with payment in cash, Shares or other consideration at
any time pursuant to terms that are mutually agreeable to the Company and the
Participant..

22.

Governing Law.  The Plan, any Award Agreement, and documents evidencing Awards
or rights relating to Awards will be construed, administered, and governed in
all respects under and by the laws of the State of Delaware, without giving
effect to its conflicts or choice of law principles.   

23.

Definitions.  The following definitions apply to capitalized terms in the Plan:

“Administrator” means the Board or Committee that administers the Plan pursuant
to Section 3.

 

“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Shares are listed or quoted and the applicable laws of any foreign country or
jurisdiction where Awards are, or will be, granted under the Plan.

 

“Award” means an Option, a SAR, a share of Restricted Stock, a RSU, or an Other
Share-Based Award granted pursuant to the terms of the Plan.  

 

“Award Agreement” means the written agreement governing Plan Awards.  The Award
Agreement is subject to the terms and conditions of the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Change in Control” means the occurrence of any of the following events:

 

(i)

Any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) who becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company's then outstanding voting securities except an acquisition of securities
directly from the Company; or

 

14

--------------------------------------------------------------------------------



 

(ii)

The consummation of the sale or disposition by the Company of all or
substantially all of the Company's assets;

 

(iii)

A change in the composition of the Board occurring within a two-year period that
results in a Board where the majority of the Directors (1) were elected or
nominated in connection with an actual or threatened proxy contest involving
Director elections, (2) were not Directors as of the effective date of the Plan,
or (3) were not elected, or nominated for election, to the Board with the
affirmative votes of  a majority of the Directors who, at the time of the
election or nomination were either Directors as of the effective date of the
Plan or Directors elected or nominated as herein described; or a combination of
the three; or

 

(iv)

The consummation of a merger or consolidation of the Company with any other
entity, unless the voting securities of the Company immediately prior to the
merger or consolidation remain outstanding or are converted into voting
securities of the surviving entity or parent so that they continue to represent
at least fifty percent (50%) of the total voting power represented by the voting
securities of the surviving entity (or parent) outstanding immediately after
such merger or consolidation.

 

“Code” means the Internal Revenue Code of 1986, as amended.  Any reference in
the Plan to a section of the Code will be a reference to any successor or
amended section of the Code.

 

“Committee” means the compensation committee, if any, or such similar or
successor Committee appointed by the Board.  If the Board has not appointed a
Committee, the Board will function in the place of the Committee.

 

“Company” means China Biologic Products, Inc., a Delaware corporation, or its
successor.

 

“Consultant” means any person, including an advisor, if: (1) the consultant or
adviser is a natural person; (2) the consultant or adviser renders bona fide
services to the Company or any Subsidiary; and (3) the services rendered by the
consultant or adviser are not in connection with the offer or sale of securities
in a capital-raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities.

 

“Director” means a member of the Board.

 

“Disability” generally means total and permanent disability as determined by the
Administrator in its discretion in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time, but
“Disability,” for purposes of an ISO, means total and permanent disability as
defined in Code section 22(e)(3).

 

15

--------------------------------------------------------------------------------



 

“Employee” means any person, including Officers and Directors, who is a common
law employee of the Company, a Parent, or a Subsidiary.  For Options or SARs
granted to U.S. taxpayers, Employee means any person, including Officers and
Directors, who is a common law employee of the Company or any Related Entity.
 Neither service as a Director nor payment of a director’s fee by the Company
will be sufficient to constitute “employment” by the Company.

 

“Employer” means the entity that employs the Employee.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, as of any date, the value of Shares determined as
follows:

 

(i)

If the Shares are listed on any established stock exchange or a national market
system, including without limitation any division or subdivision of the NASDAQ
Stock Market, its Fair Market Value will be the closing sales price for such
stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or

 

(ii)

If the Shares are regularly quoted by a recognized securities dealer but selling
prices are not reported, including without limitation quotation through the
Over-The-Counter Bulletin Board quotation service administered by the Financial
Industry Regulatory Authority, the Fair Market Value of a Share will be the mean
between the high bid and low asked prices for the Shares on the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or

 

(iii)

In the absence of an established market for the Shares, the Fair Market Value
will be determined in good faith by the Administrator, and to the extent Section
14 applies (a) with respect to ISOs, the Fair Market Value will be determined in
a manner consistent with Code section 422 or (b) with respect to NSOs or SARs,
the Fair Market Value will be determined in a manner consistent with Code
section 409A.  

 

“Fiscal Year” means the fiscal year of the Company.

 

“Grant Date” means the date on which the Administrator grants an Award, or such
other later date as is determined by the Administrator, provided that the
Administrator cannot grant an Award prior to the date the material terms of the
Award are established.  The Administrator may not grant an Award with a Grant
Date that is effective prior to the date the Administrator takes action to
approve such Award.

 

16

--------------------------------------------------------------------------------



 

“Incentive Stock Option” or “ISO” means an Option intended to qualify as an
incentive stock option within the meaning of Code section 422 and its
regulations.

 

“Nonstatutory Stock Option” or “NSO” means an Option that by is not intended to
qualify as an ISO.

 

“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and its rules and regulations.

 

“Option” means a stock option granted pursuant to the Plan.

 

“Optionee” means the holder of an Option granted pursuant to the Plan.

 

“Other Share-Based Awards” will mean awards of Shares or other rights in
accordance with Section 8.

 

“Parent” means a “parent corporation” as defined in Code section 424(e).

 

“Participant” means the holder of an Award granted pursuant to the Plan.

 

“Performance Period” means one or more time periods, which may be of varying and
overlapping durations, over which the attainment of the performance goals or
other vesting conditions will be measured for the purpose of determining a
Participant’s right to payment.  

 

“Period of Restriction” means the period during which Restricted Stock and RSUs
 are subject to forfeiture or restrictions on transfer pursuant to Section 7.

 

“Plan” means this 2008 Equity Incentive Plan.

 

“Related Entity” means the corporation or other entity, other than the Company,
to which the Service Provider provides services on the Grant Date, and any
corporation or other entity, other than the Company, in an unbroken chain of
corporations or other entities beginning with the Company in which each
corporation or other entity has a controlling interest in another corporation or
other entity in the chain, and ending with the corporation or other entity that
has a controlling interest in the corporation or other entity to which the
Service Provider provides services on the Grant Date.  For a corporation, a
controlling interest means ownership of stock possessing at least fifty (50%)
percent of total combined voting power of all classes of stock, or at least
fifty (50%) percent of the total value of all classes of stock.  For a
partnership or limited liability company, a controlling interest means ownership
of at least fifty (50%) percent of the profits interest or capital interest of
the entity.  In determining ownership, the rules of Treasury Regulation sections
1.414(c)-3 and 1.414(c)-4 apply.

 

17

--------------------------------------------------------------------------------



 

“Restricted Stock” means Shares awarded to a Participant that are subject to
forfeiture and restrictions on transferability in accordance with Section 7.

 

“Restricted Stock Unit” or “RSU” means the right to receive one Share at the end
of a specified period of time that is subject to forfeiture in accordance with
Section 7 of the Plan.

 

“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3.

 

“Section 16(b)” means Section 16(b) of the Exchange Act.

 

“Service Provider” means an Employee, Director or Consultant.

 

“Share” means a share of Company common stock, as adjusted in accordance with
Section 12.

 

“Stock Appreciation Right” or “SAR” means the right to receive payment from the
Company in an amount no greater than the excess of the Fair Market Value of a
Share at the date the SAR is exercised over a specified price fixed by the
Administrator in the Award Agreement that is not less than the Fair Market Value
of a Share on the Grant Date.  

 

“Subsidiary” means a “subsidiary corporation” as defined in Code section 424(f).

 

“Ten Percent Owner” means any Service Provider who is, on the Grant Date of an
ISO, the owner of more than 10% of the total combined voting power of all
classes of stock of the Company, any Parent, or any Subsidiary (determined with
application of ownership attribution rules of Code section 424(d)).

 

 

Adopted by the Board of Directors on May 9, 2008

 

18

--------------------------------------------------------------------------------